DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Claims 8-15 in the reply filed on 6/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-9, 11 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson et al. (US 2002/0126919)

As to claims 9 and 11, the first and second bands are interlevened with alternating first and second bands (Figures 5-8, for example).  These Figures also show symmetrical and asymmetrical arrays of bands.
Regarding claim 13, Jackson discloses third bands having substantially the same basis weight as the first bands, the third bands being substantially planar. See Figs. 5 and 6.
As to claim 14, Jackson teaches a closure (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US 2002/0126919) in view of Savicki et al. (US 2006/0093766).
As to claim 10, Jackson does not disclose first regions of the first bands arrayed asymmetrically about the second bands. Savicki discloses such an arrangement. See Fig. 10 and paragraphs 0048-0061. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange first regions of first bands asymmetrically about second bands, as disclosed by Savicki, on the .
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jackson et al. in view of Minoguchi et al. (US 2009/0105678) and Zhao et al. (US 2008/0217809).
Regarding claim 12, Jackson discloses the flexible bag can be made from many composite structures, but does not disclose the specific basis weights of the bands (paragraph 0067). Minoguchi, which is drawn to a flexible device, discloses the concept of different portions (28, 60) of a flexible device having different basis weights. See paragraphs 0048 and 0055.  Moreover, Zhao, which is drawn to a flexible device, discloses a web with a basis weight between 5 gsm and 500 gsm (paragraphs 0097, 0100). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the bag of Jackson with a portion (one band) at 23 gsm and another portion (second band) at 16 gsm, as disclosed by Minoguchi and Zhao, in order to have different characteristics at different points on the bag such as strengthening, stiffening, or just material reduction to save costs.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US 2002/0126919) in view of Fraser et al. (US 2012/0063706 A1).
Jackson et al. is not specific regarding a double layered bag.  Fraser et al. teaches using two layers for more strength (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the bag of Jackson with a double layer as taught by Fraser et al. in order to have a stronger bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715